UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (79.5%) (a) Shares Value Aerospace and defense (8.9%) General Dynamics Corp. 1,248,379 $166,296,567 L-3 Communications Holdings, Inc. 823,200 101,352,384 Northrop Grumman Corp. 664,672 104,320,270 Raytheon Co. 271,893 27,202,895 Airlines (9.0%) Alaska Air Group, Inc. 462,745 31,406,503 American Airlines Group, Inc. 5,206,473 255,533,695 Japan Airlines Co., Ltd. (Japan) (UR) 2,204,100 73,993,023 Spirit Airlines, Inc. (NON) 570,200 42,274,628 Banks (2.1%) Citigroup, Inc. 1,827,800 85,815,210 Metro Bank PLC (acquired 1/15/14, cost $8,736,904) (Private) (United Kingdom) (F) (RES) (NON) 410,449 8,230,037 Biotechnology (0.5%) Aegerion Pharmaceuticals, Inc. (NON) (S) 1,033,900 24,007,158 Building products (1.1%) Assa Abloy AB Class B (Sweden) 889,697 48,550,555 Chemicals (1.5%) Axalta Coating Systems, Ltd. (NON) 195,390 5,015,661 W.R. Grace & Co. (NON) 713,044 61,806,654 Communications equipment (4.5%) EchoStar Corp. Class A (NON) 3,880,878 202,465,405 Diversified financial services (0.7%) Leucadia National Corp. 1,337,702 30,325,704 Health-care equipment and supplies (1.9%) GenMark Diagnostics, Inc. (NON) (S) (AFF) 4,561,724 58,755,005 STAAR Surgical Co. (NON) (AFF) 4,765,587 28,593,522 Hotels, restaurants, and leisure (0.1%) Melco Crown Entertainment, Ltd. ADR (Hong Kong) 174,100 4,178,400 Household durables (0.2%) UCP, Inc. Class A (NON) (AFF) 852,192 7,669,728 Household products (0.6%) Harbinger Group, Inc. (NON) 1,543,307 19,275,904 Harbinger Group, Inc. 144A (F) 500,000 6,245,000 Industrial conglomerates (1.4%) Siemens AG (Germany) 621,287 65,256,102 Internet and catalog retail (6.6%) Ctrip.com International, Ltd. ADR (China) (NON) 169,900 8,079,595 FabFurnish GmbH (acquired 8/2/13, cost $151) (Private) (Brazil) (F) (RES) (NON) 114 97 Global Fashion Holding SA (acquired 8/2/13, cost $7,569,814) (Private) (Brazil) (F) (RES) (NON) 178,692 4,194,700 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $151) (Private) (Brazil) (F) (RES) (NON) 114 97 New Middle East Other Assets GmbH (acquired 8/2/13, cost $62) (Private) (Brazil) (F) (RES) (NON) 47 40 Priceline Group, Inc. (The) (NON) 262,300 264,786,604 Zalando SE (acquired 9/30/13, cost $18,071,119) (Private) (Germany) (F) (RES) (NON) 753,610 18,394,108 Internet software and services (2.1%) Google, Inc. Class C (NON) 177,978 95,132,801 Life sciences tools and services (1.2%) Agilent Technologies, Inc. 1,398,691 52,828,559 Media (18.8%) DISH Network Corp. Class A (NON) 11,041,852 776,794,288 Global Eagle Entertainment, Inc. (NON) (S) (AFF) 4,324,932 66,582,328 Oil, gas, and consumable fuels (2.5%) Cabot Oil & Gas Corp. 479,300 12,701,450 Gulfport Energy Corp. (NON) 1,380,875 53,149,879 Stone Energy Corp. (NON) (AFF) 3,169,311 44,623,899 Personal products (0.5%) Coty, Inc. Class A (NON) 1,207,500 22,966,650 Pharmaceuticals (8.9%) Jazz Pharmaceuticals PLC (NON) 2,199,175 372,408,295 Medicines Co. (The) (NON) 920,656 26,395,208 Real estate investment trusts (REITs) (1.0%) Altisource Residential Corp. (R) 2,444,054 44,017,413 Real estate management and development (0.8%) Altisource Portfolio Solutions SA (NON) (AFF) 1,842,471 37,365,312 Semiconductors and semiconductor equipment (3.6%) Micron Technology, Inc. (NON) 5,447,700 159,426,941 Thrifts and mortgage finance (0.3%) Ocwen Financial Corp. (NON) 2,410,075 14,749,659 Tobacco (0.7%) Japan Tobacco, Inc. (Japan) 1,104,400 30,006,709 Total common stocks (cost $3,200,512,753) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Altisource Asset Management Corp. zero % cv. pfd. (Virgin Islands) (F)(NON) 50,000 $29,512,500 Total convertible preferred stocks (cost $50,000,000) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 5/8s, February 15, 2043 (i) $609,414 $624,131 2 1/8s, February 15, 2041 (i) 66,894 94,406 U.S. Treasury Notes 5/8s, November 30, 2017 (i) 2,212,000 2,206,795 Total U.S. Treasury obligations (cost $2,925,332) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. (AFF) 1/31/18 $11.50 351,253 $2,016,192 Total warrants (cost $477,829) SHORT-TERM INVESTMENTS (20.8%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes with an effective yield of 0.07%, April 1, 2015 $15,850,000 $15,848,891 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, April 10, 2015 10,000,000 9,999,220 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, April 17, 2015 19,600,000 19,598,314 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, April 22, 2015 15,000,000 14,998,620 Federal Home Loan Banks unsec. discount notes with effective yields ranging from 0.08% to 0.09%, April 6, 2015 76,400,000 76,394,346 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, April 9, 2015 4,400,000 4,399,661 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.04%, February 13, 2015 25,000,000 24,999,583 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.06%, February 9, 2015 30,000,000 29,999,600 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.05%, March 10, 2015 15,000,000 14,999,152 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, May 1, 2015 15,000,000 14,997,870 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.12%, May 27, 2015 8,750,000 8,748,390 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.08%, April 20, 2015 12,500,000 12,498,875 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.09%, February 23, 2015 3,286,000 3,285,819 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.09%, February 24, 2015 2,600,000 2,599,851 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.09%, May 13, 2015 5,200,000 5,199,163 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.11%, May 27, 2015 5,000,000 4,999,080 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.07%, April 13, 2015 1,500,000 1,499,877 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.05%, February 18, 2015 10,530,000 10,529,751 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, March 11, 2015 27,383,000 27,380,485 Putnam Cash Collateral Pool, LLC 0.19% (d) Shares 19,309,825 19,309,825 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 150,652,208 150,652,208 Putnam Short Term Investment Fund 0.10% (AFF) Shares 376,206,996 376,206,996 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 7,610,000 7,610,000 U.S. Treasury Bills with an effective yield of 0.02%, February 19, 2015 (SEGSH) $25,000,000 24,999,750 U.S. Treasury Bills with an effective yield of 0.02%, February 5, 2015 (SEGSH) 8,798,000 8,797,976 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 (SEGSH) 41,500,000 41,497,386 Total short-term investments (cost $932,021,280) TOTAL INVESTMENTS Total investments (cost $4,185,937,194) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $198,864,170) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 2/13/15 $78,379,204 $80,945,574 $2,566,370 Citibank, N.A. Euro Sell 3/18/15 37,608,913 41,589,121 3,980,208 Credit Suisse International Euro Sell 3/18/15 442,788 489,690 46,902 Japanese Yen Sell 2/13/15 33,165,308 34,241,391 1,076,083 JPMorgan Chase Bank N.A. Euro Sell 3/18/15 37,608,574 41,598,394 3,989,820 Total Securities sold short at 1/31/15 (Unaudited) COMMON STOCKS (1.2%) (a) Shares Value Aerospace and defense (0.2%) Alliant Techsystems, Inc. 46,570 $6,068,537 Food products (0.6%) Hain Celestial Group, Inc. (The) (NON) 527,200 27,820,344 Machinery (0.4%) Caterpillar, Inc. 237,500 18,992,875 Total securities sold short (proceeds receivable $51,053,534) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,480,005,857. (b) The aggregate identified cost on a tax basis is $4,188,392,941, resulting in gross unrealized appreciation and depreciation of $803,536,075 and $462,249,661, respectively, or net unrealized appreciation of $341,286,414. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $30,819,079, or 0.7% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $123,943,934 $545,821,060 $519,112,786 $58,406 $150,652,208 Putnam Short Term Investment Fund* 143,506,738 764,711,272 532,011,014 167,347 376,206,996 Altisource Portfolio Solutions SA† — 80,051,044 — — 37,365,312 GenMark Diagnostics, Inc. 31,625,675 9,922,141 — — 58,755,005 Global Eagle Entertainment, Inc.** 47,704,000 — — — 66,582,328 Global Eagle Entertainment, Inc.Warrants 1,088,844 — — — 2,016,192 STAAR Surgical Co. 72,047,335 5,821,917 — — 28,593,522 Stone Energy Corp.† — 6,310,749 — — 44,623,899 UCP, Inc. Class A 12,058,517 — — — 7,669,728 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. ** In connection with the purchase of shares of this issuer by the fund on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $19,309,825, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $18,470,213. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 309,600 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $52,882,093 to cover securities sold short and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,239,390 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Short sales of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. At the close of the reporting period, the value of the securities sold short amounted to $52,881,756 and the fund posted collateral of $26,440,846. Collateral may include amounts related to unsettled trades. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,128,090,943 $— $22,589,042 Consumer staples 42,242,554 36,251,709 — Energy 110,475,228 — — Financials 212,273,298 — 8,230,037 Health care 562,987,747 — — Industrials 728,386,942 187,799,680 — Information technology 457,025,147 — — Materials 66,822,315 — — Total common stocks Convertible preferred stocks — 29,512,500 — U.S. Treasury obligations — 2,925,332 — Warrants 2,016,192 — — Short-term investments 534,469,204 397,581,485 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $11,659,383 $— Securities sold short (52,881,756) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$11,659,383	$— Equity contracts	2,016,192	— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$285,200,000 Warrants (number of warrants)350,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $2,566,370 $3,980,208 $1,122,985 $3,989,820 $11,659,383 Total Assets $2,566,370 $3,980,208 $1,122,985 $3,989,820 $11,659,383 Liabilities: Forward currency contracts# – Total Liabilities $– $– $– $– $– Total Financial and Derivative Net Assets $2,566,370 $3,980,208 $1,122,985 $3,989,820 $11,659,383 Total collateral received (pledged)##† $2,566,370 $3,850,000 $1,122,985 $3,760,000 Net amount $– $130,208 $– $229,820 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
